     Case 6:19-cv-00051-RSB-CLR Document 66 Filed 09/21/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION


    CECIL KELLY and RENEE KELLY,

                   Plaintiffs,                                  CIVIL ACTION NO.: 6:19-cv-51

           v.

    AMERICA MULTI-CINEMA, INC., et al.,

                   Defendants.


                                               ORDER

          Plaintiffs Cecil and Renee Kelly initiated this action against Defendants American Multi-

Cinema, Inc. (“AMC”), ABC Corporations 1–3, Jordan Kass, John Does 1–3, and Jane Does 1–3

after Mr. Kelly allegedly sustained injuries while at a movie theater in Statesboro, Georgia. (Doc.

1-1.) Plaintiffs originally filed this action in the Superior Court of Bulloch County, (id.), and AMC

subsequently removed to this Court, (doc. 1). Since then, the parties have engaged in an extensive

pre-discovery motions practice, 1 during which time: Plaintiffs have (unsuccessfully) sought to

remand the case, (doc. 9); one of the original non-diverse Defendants (Jordan Kass) has been

dropped from the case, (see id.; doc. 52); and two additional non-diverse Defendants (Destiny

Paulk and Jessica Mae Smith) have been added to the case, (doc. 30), prompting Defendants AMC,

Paulk and Smith to file a flurry of new motions to dismiss, (see docs. 34 (AMC’s Motion to

Dismiss Paulk and Smith), 44 (Paulk’s Motion to Dismiss), and 53 (Smith’s Motion to Dismiss)).

Those Motions to Dismiss remain pending at this time.




1
    The case has been stayed pending rulings on the various motions addressed in this Order. (See doc. 52.)
   Case 6:19-cv-00051-RSB-CLR Document 66 Filed 09/21/20 Page 2 of 3



       Following the filing and briefing of the Motions to Dismiss, however, the tide apparently

turned, and Plaintiffs filed a Motion for Status Conference and to Lift Stay, in which they stated

that they had “determined that they do not wish to pursue remand in this case.” (Doc. 55, p. 1.)

Shortly thereafter, the parties filed a Motion to Amend the Scheduling Order, (doc. 60), and

Plaintiffs filed a Consent Motion to Dismiss and Drop Defendants, through which they sought to

“drop” Defendants Paulk, Smith, John Does 1–3, Jane Does 1–3, and ABC Corporations 1–3 from

the case. (Doc. 62.) Notably, while the Consent Motion stated that “[c]ounsel for all parties

consent to this Motion as shown by their signatures below,” the signature block for defense counsel

indicated only that she was signing as “[a]ttorney for Defendant [AMC],” and did not indicate that

she was signing in her capacity as counsel for Paulk and Smith (on whose behalf she had previously

appeared in the case). (See id. at p. 2.)

       The Court held a hearing on September 15, 2020, during which it raised concerns about its

authority to enter an order on any of the pending motions given the fact that Paulk and Smith are

undisputedly non-diverse parties. During the hearing, the parties indicated that they would file a

self-effectuating dismissal of Paulk, Smith and the fictitious Doe and ABC Defendants pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A). They also conceded that, upon such filing, all of

the pending Motions to Dismiss, (docs. 34, 44, 53 and 62), would be rendered moot, and they

expressed a mutual desire to file an updated Motion to Amend the Scheduling Order, (doc. 60), in

order to propose new deadlines for the case.

       Within days of the hearing, Plaintiffs and Defendants jointly filed a Stipulation of

Dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), dismissing without

prejudice Defendants Paulk, Smith, John Does 1–3, Jane Does 1–3, and ABC Corporations 1–3.

(Doc. 65.) Pursuant to Rule 41(a)(1)(A)(ii), a Plaintiff may dismiss one or more defendants from




                                                2
   Case 6:19-cv-00051-RSB-CLR Document 66 Filed 09/21/20 Page 3 of 3



a case simply by filing “a stipulation of dismissal signed by all parties who have appeared.” Here,

the Stipulation was signed by counsel for Plaintiffs as well as counsel for all of the Defendants

who have been named and have appeared in the case. Accordingly, Destiny Paulk, Jessica Mae

Smith, John Does 1–3, Jane Does 1–3, and ABC Corporations 1–3 have been dismissed from the

case without prejudice and the Court DIRECTS the Clerk of Court to update the docket of the

case to reflect these dismissals.

       In light of the foregoing, the Court DISMISSES AS MOOT AMC’s Second Motion to

Dismiss, (doc. 34), Destiny Paulk’s Motion to Dismiss, (doc. 44), Jessica Mae Smith’s Motion to

Dismiss, (doc. 53), the Consent Motion to Dismiss and Drop Defendants, (doc. 62), as well as the

Motion to Amend the Scheduling Order, (doc. 60). Additionally, because the docket reflects that

the status conference requested therein was already conducted by the Magistrate Judge, (see doc.

56), and because this case is now ripe for discovery, the Court GRANTS the Motion for Status

Conference and to Lift Stay, (doc. 55). The Court therefore DIRECTS the Clerk of Court to LIFT

the stay in this case. Within TEN (10) DAYS of the entry of this Order, the parties shall file an

updated Motion to Amend the Scheduling Order.

       SO ORDERED, this 21st day of September, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                3
